STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS


Patricia Bradley Pitrolo,                                                         FILED
Petitioner Below, Petitioner                                                October 17, 2014
                                                                             RORY L. PERRY II, CLERK
                                                                           SUPREME COURT OF APPEALS
vs) No. 13-1309 (Kanawha County 10-D-2236)                                     OF WEST VIRGINIA


James Pitrolo Jr.,

Respondent Below, Respondent



                               MEMORANDUM DECISION
        Petitioner Patricia Bradley Pitrolo, by counsel Mark A. Swartz and Mary Jo Swartz,
appeals the Circuit Court of Kanawha County’s order entered November 26, 2013, denying
petitioner’s appeal of a family court order modifying a final divorce decree. Respondent James
Pitrolo Jr., by counsel James Wilson Douglas, filed a response in support of the circuit court’s
order to which petitioner replied.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        Petitioner Wife and Respondent Husband were married on December 29, 1990. On
February 18, 2010, the parties entered into a postnuptial agreement, which stated, in pertinent
part, that “[a]ll assets owned by either party are hereby and forever considered jointly owned and
cannot be sold or disposed of without dual signatures.” At trial, both parties acknowledged that
the agreement was authentic and that both had signed in the presence of a notary. The agreement
was originally Petitioner Wife’s idea, but Respondent Husband sought to have it reduced to
writing. Petitioner Wife wrote the agreement without the assistance of an attorney and gave it to
Respondent Husband so that he could have it reviewed by an attorney. Respondent Husband
alleges that at the time the agreement was signed, Petitioner Wife had been living outside the
marital home and claimed that she would only return to the marital home if Respondent Husband
signed the agreement.

       After the agreement was signed, Respondent Husband contends that Petitioner Wife told
him that the agreement did not properly provide for her two children from a prior marriage and
allegedly told Respondent Husband that she destroyed the agreement. Petitioner Wife then filed
for divorce on November 15, 2010. Respondent Husband contends that Petitioner Wife did not

                                                1

reference the postnuptial agreement until March 22, 2012, in response to requests for admission,
including that she made no reference to the same during her April 28, 2011, deposition.
Petitioner Wife states she lost her copies of the agreement and only found the same in March of
2012. Petitioner Wife moved for partial summary judgment on the basis of the postnuptial
agreement on May 21, 2012.

        Prior to the marriage, Respondent Husband owned 40,565 shares of Heritage Bancshares,
Inc. stock. He was also a member of the board and the executive committee of Heritage Bank.
Respondent Husband contends that all of the appreciation during the marriage was passive, so
there was no marital component to equitably divide in the divorce action. The parties did own
other properties and investments which were each classified, valued, and distributed.

       The parties were divorced by a final order dated September 27, 2012. The family court
issued its “Final Order Granting Motions for Reconsideration Modifying Corrected Final
Divorce Decree” on September 13, 2013. This Order equitably distributed all property deemed
by the court to be marital property and found that the postnuptial agreement had been rescinded
by both parties. Petitioner filed an appeal to the Circuit Court of Kanawha County on October
18, 2013, which was denied on November 26, 2013.

       We review a circuit court’s denial of an appeal from a family court order under the
following standard:

               In reviewing a final order entered by a circuit court judge upon a review
       of, or upon a refusal to review, a final order of a family court judge, we review the
       findings of fact made by the family court judge under the clearly erroneous
       standard, and the application of law to the facts under an abuse of discretion
       standard. We review questions of law de novo.

Syl., Carr v. Hancock, 216 W.Va. 474, 607 S.E.2d 803 (2004).

        On appeal, Petitioner Wife asserts five assignments of error. First, she asserts that the
family and circuit courts erred in failing to apply West Virginia Code § 48-29-301 and in failing
to enforce the written post-nuptial agreement. She argues that the circuit court erred in finding
that the post-nuptial agreement was voided by her conduct, and argues that any repudiation of the
written agreement must be made in writing. We disagree. West Virginia Code § 48-29-301 states:

               A contract between a husband and wife shall not be enforceable by way of
       action or defense, unless there is some writing sufficient to indicate that a contract
       has been made between them and signed by the spouse against whom enforcement
       is sought or by his or her authorized agent or broker.

There is no requirement that the agreement be rescinded in writing. We agree with the family
court’s detailed analysis as to how Petitioner Wife’s actions in this case repudiated the written
post-nuptial agreement.


                                                 2

        Alternatively, Petitioner Wife argues her other four assignments of error. She argues error
with respect to the following: (1) the manner the family court distributed appreciation in the
value of Respondent Husband’s bank stock; (2) denying Petitioner Wife’s alimony claim; (3) the
manner in which the family court distributed the marital estate and accounted for
post-filing/separation credits and debits; and (4) failing to order Respondent Husband to
contribute to Petitioner Wife’s fees and costs. This Court finds no error in the family court’s
order nor in the circuit court’s denial of the appeal of that order.

        This Court agrees with the reasoning of the family court in the equitable distribution of
the estate herein and relies upon the family court’s well-reasoned order regarding appreciation of
stock and the allocation of credits and debits. As to the alimony claim, this Court agrees with the
family court’s analysis regarding the cause of the dissolution of the marriage and notes that
Petitioner Wife enjoys a high earning capacity based on her education and previous work
experience, and affirms the denial of an award of alimony. Finally, this Court agrees that neither
party is entitled to an award of attorney’s fees based on Banker v. Banker, 196 W.Va. 535, 474
S.E.2d 465 (1996) and Landis v. Landis, 223 W.Va. 325, 674 S.E.2d 186 (2007).

        Having reviewed the circuit court’s “Order” entered on November 26, 2013, and the
family court’s “Final Order Granting Motions for Reconsideration Modifying Corrected Final
Divorce Decree” entered on September 13, 2013, we hereby adopt and incorporate the circuit
court’s and family court’s well-reasoned findings and conclusions as to the assignments of error
raised in this appeal.1 The Clerk is directed to attach a copy of the circuit court and family
court’s orders to this memorandum decision.

       For the foregoing reasons, we affirm.

                                                                                        Affirmed.

ISSUED: October 17, 2014

CONCURRED IN BY:
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II

DISSENTING:
Chief Justice Robin Jean Davis

DISQUALIFIED:
Justice Brent D. Benjamin
       1
          The Court has redacted the “Final Order Granting Motions for Reconsideration
Modifying Corrected Final Divorce Decree” due to the sensitive nature of the proceedings. In
addition, the Court removed the exhibits to that order, as they contain addresses and financial
information that are not necessary for purposes of this decision.

                                                3